DETAILED ACTION

The following is an Allowance in response to Applicant's response filed on 2/18/2021.  Applicant has amended claims 1, 10, 19 and canceled claims 5-7, 14-16.  Claims 1-4, 8-13, 17-20 are currently pending and have been allowed.

REASONS for ALLOWANCE

Claims 1-4, 8-13, 17-20 are allowed.
The claims are eligible subject matter because the claims are integrated into practical application by being necessarily rooted in technology.   The claims are allowable over the art in light of the applicant’s amendments and arguments on 2/18/21, specifically p. 8-10 of the remarks.   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a 

A. Keitch (US 2005/0233294 A1), a method for tracking attendance and detecting truancy that is capable of taking non-uniform school attendance records, standardizing them into a uniform format, combining them in a single location, tracking absences, as defined by school district policy, on a daily basis, and automatically providing notification of unacceptable truancy

B. Landy et al. (US 2012/0150797 A1), a system for safely transporting legacy data to an object semantic form data grid that enables data agility and will move data storage closer to information storage, while supporting the rapid development of business capabilities and bridgers the gaps between relational database/file based storage (less expressive) and object-semantic representation (more expressive)

C. Marr et al. (US 2016/0293025 A1), an attendance tracking system that can receive class attendance data associated with a student from a personal computer device, including a course parameter and a student attendance parameter and verifies that the student is enrolled in the course associated with the course parameter and that the student attendance parameter includes a valid class time for the course

D. Holiday et al. (US 2008/0014569 A1), a learning system wherein students are provided with course content via the Internet and perform learning activities online and the students 

E. Graff et al. (US 2013/0024492 A1), a system to allow for the tracking and reporting of user-specified events, including but not limited to, performance metrics and attendance data where the system provides a user interface that allows a user to create metrics to be monitored, view and update event-related information, and to configure and review various pre-programmed and ad hoc reports so the users can monitor and evaluate performance metrics over time


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624